 



EXHIBIT 10.14

LEXINGTON CORPORATE PROPERTIES TRUST

EMPLOYEE NONVESTED SHARE AGREEMENT

      This AGREEMENT is effective as of                     by and between
Lexington Corporate Properties Trust, a Maryland real estate investment trust
(the “Company”) and                     (the “Participant”).

WITNESSETH THAT:

      WHEREAS, the Company desired to provide an inducement and incentive to the
Participant to perform his duties and fulfill his responsibilities on behalf of
the Company at the highest level of dedication and competence and therefore
granted the Participant common shares of the Company, par value $0.0001, on the
date set forth above;

      WHEREAS, the Company and the Participant wish to memorialize such grant
vesting schedule and other terms and conditions;

      NOW, THEREFORE, in consideration of the agreements hereinafter contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

      1. Grant of Shares.

      (a) The Company and the Participant hereby acknowledge the grant which
took place on the date set forth above to the Participant of
                    common shares of the Company (the “Common Shares”), which
Common Shares are subject to vesting and certain other restrictions that were
agreed to among the parties hereto and are memorialized herein.

      (b) The Participant deposited such share certificate(s) upon receipt
thereof with the Company together with a share power endorsed in blank or other
appropriate instrument of transfer, to be held by the Company until the
expiration of the applicable portion of the Vesting Period (hereinafter
defined). The foregoing to the contrary notwithstanding, the Participant agrees
that, in the Company’s discretion, the Participant’s ownership of the Common
Shares may be evidenced solely by a “book entry” (i.e., a computerized or manual
entry) in the records of the Company or its designated share transfer agent in
the Participant’s name. Upon expiration of the applicable portion of the Vesting
Period, a certificate or certificates representing the shares of Common Shares
as to which the Vesting Period has so lapsed shall be delivered to the
Participant by the Company, subject to satisfaction of any tax obligations in
accordance with Section 5 hereof.

      2. Vesting of Common Shares. Subject to Section 3 hereof, the Common
Shares vest ratably over a five year period commencing on the first anniversary
of the date hereof and vest in full as of the end of the fifth fiscal year
following the date such Common Shares were issued to the Participant, provided
that the Participant remains employed.

      3. Nontransferability and Acceleration.

      (a) The Participant acknowledges that prior to the expiration of the
applicable Vesting Period, the Common Shares may not be sold, transferred,
pledged, assigned, encumbered or otherwise disposed of (whether voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy)). Upon the
expiration of Vesting Period, the restrictions with respect to the Common Shares
theretofore subject to such expired Vesting Period shall lapse.

      (b) If the Participant ceases to be employed by the Company prior to the
complete expiration of the Vesting Period under circumstances other than those
set forth in Section 3(b) hereof, the Participant agrees that all of the Common
Shares, that are nonvested in accordance with Section 2 hereof as of the date of
such termination, shall be immediately and unconditionally forfeited and will
revert to the Company without any action required by the Participant or the
Company.





--------------------------------------------------------------------------------



 



      4. Rights as Shareholder. The Participant shall have all rights of a
shareholder with respect to the Common Shares for record dates occurring on or
after the date of grant and prior to the date any such Common Shares are
forfeited in accordance with this Agreement, including without limitation
payment to the Participant of any cash dividends or distributions declared
during such period with respect to the Common Shares.

      5. Withholding Tax Obligations. The Participant acknowledges the existence
of federal, state and local income tax and employment tax withholding
obligations with respect to the Common Shares and agrees that such obligations
must be met. The Participant shall be required to pay and the Company shall have
the right to withhold or otherwise require a Participant to remit to the Company
any amount sufficient to pay any such taxes no later than the date as of which
the value of any Common Shares first become includible in the Participant’s
gross income for income or employment tax purposes, provided however that the
Board of Trustees may permit the Participant to elect withholding Common Shares
otherwise deliverable to the Participant in full or partial satisfaction of such
tax obligations, provided further however that the amount of Common Shares so
withheld shall not exceed the minimum statutory withholding tax obligation. If
tax withholding is required by applicable law, in no event shall Common Shares
be delivered to the Participant until he has paid to the Company in cash the
amount of such tax required to be withheld by the Company or otherwise entered
into an agreement satisfactory to the Company providing for payment of
withholding tax.

      6. Limitation of Rights. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as a Participant or in any other capacity or to interfere with the
Company’s right to discharge him at any time for any reason whatsoever.

      7. Receipt of Plan. The Participant acknowledges receipt of a copy of the
Plan and agrees to be bound by all terms and provisions thereof. If and to the
extent that any provision herein is inconsistent with the Plan, the Plan shall
govern.

      8. Assignment. This Agreement shall be binding upon and inure to the
benefits of the Company, its successors and assigns and the Participant and his
heirs, executors, administrators and legal representatives.

      9. Governing Law. This Agreement and the obligation of the Company to
transfer Common Shares shall be subject to all applicable federal and state
laws, rules and regulations and any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency. This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.

      10. Amendment. Except as otherwise permitted by the Plan, this Agreement
may not be modified or amended, nor may any provision hereof be waived, in any
way except in writing signed by the party against whom enforcement thereof is
sought.

      11. Execution. This Agreement may be executed in counterparts each of
which shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officers and the Participant has executed this Agreement
effective as of the date first above written.



  LEXINGTON CORPORATE PROPERTIES TRUST



  By: 

 

--------------------------------------------------------------------------------

  Name:    Title:     PARTICIPANT  

--------------------------------------------------------------------------------

3